Order, Supreme Court, New York County (Milton A. Tingling, J.), entered February 19, 2009, which, after a nonjury trial, dismissed the complaint, unanimously affirmed, without costs.
The court properly found that plaintiff failed to prove entitlement to payment on a bond that he found in 2004 among the possessions of his deceased sister, which bond had become payable in 1984. In light of defendant’s proof that the bond in question was one of nine that had been reported stolen in 1985, plaintiff could make a claim thereto only if he could demonstrate that he had purchased the bond for value (see Hartford Acc. & Indem. Co. v Walston & Co., 21 NY2d 219, 222 [1967]; Goldstein v Engel, 240 AD2d 280, 281 [1997]), and plaintiff acknowledged that he could not make such a demonstration on either his own or his sister’s behalf.
*466We have considered plaintiffs remaining contentions and find them unavailing. Concur — Mazzarelli, J.P., Acosta, Richter, Abdus-Salaam and Román, JJ.